                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG

LATEEF FISHER

             Petitioner,

v.                                                   CRIMINAL ACTION NO.: 3:15-CR-18-1
                                                     CIVIL ACTION NO.: 3:18-CV-47
                                                     (GROH)

UNITED STATES OF AMERICA,

             Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

      Pending before the Court is the Report and Recommendation (AR&R@) of United

States Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this

action was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R on February 26, 2021. ECF No. 216. 1 In the

R&R, Magistrate Judge Trumble recommends that the Petitioner’s Motion to Vacate

under 28 U.S.C. § 2255 [ECF No. 193] be denied and dismissed with prejudice. The

Petitioner filed objections to the R&R on March 15, 2021. ECF No. 218. Accordingly, the

matter is ripe for adjudication. For the following reasons, the Court OVERRULES the

objections and ADOPTS the R&R in full.

                                 I. STANDARD OF REVIEW

      Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions


1     All CM/ECF references are to the Criminal No. 3:15-CR-18-1, unless otherwise noted.
of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140, 150

(1985). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal this Court’s Order. 28.U.S.C. ' 636(b)(1); Snyder v. Ridenour,

889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

1984).

         Moreover, “[w]hen a party does make objections, but these objections are so

general or conclusory that they fail to direct the district court to any specific error by the

magistrate judge, de novo review is unnecessary.” Green v. Rubenstein, 644 F. Supp.

2d 723, 730 (S.D. W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982)). “When only a general objection is made to a portion of a magistrate judge’s report-

recommendation, the Court subjects that portion of the report-recommendation to only a

clear error review.”   Williams v. New York State Div. of Parole, No. 9:10-CV-1533

(GTS/DEP), 2012 WL 2873569, at *2 (N.D.N.Y. July 12, 2012). Courts have also held

that when a party’s objection lacks adequate specificity, the party waives that objection.

See Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002) (finding that

even though a party filed objections to the magistrate judge’s R&R, they were not specific

enough to preserve the claim for review). Bare statements “devoid of any reference to

specific findings or recommendations . . . and unsupported by legal authority, [are] not

sufficient.” Mario 313 F.3d at 766. Finally, the Fourth Circuit has long held, “[a]bsent

objection, we do not believe that any explanation need be given for adopting [an R&R].”

Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983) (finding that without an objection, no

explanation whatsoever is required of the district court when adopting an R&R).




                                              2
      Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The Petitioner accepted

service of the R&R on March 4, 2021. ECF No. 217. The Petitioner filed his objections

on March 15, 2021. ECF No. 218. Accordingly, this Court will review the portions of the

R&R to which the Petitioner specifically objects de novo. The Court will review the

remainder of the R&R for clear error.

                                    II. DISCUSSION

      Magistrate Judge Trumble recommends that this action be dismissed with

prejudice because the Petitioner cannot show that: (1) his conviction or sentence was

imposed in violation of the laws or Constitution of the United States; (2) the sentencing

court lacked jurisdiction; (3) the sentence exceeded the maximum authorized by law; or

(4) that the sentence was otherwise subject to collateral attack. ECF No. 216 at 7.

      In his objections, the Petitioner only challenges the fourth finding. See ECF

No..218. Specifically, the Petitioner argues that his sentence is otherwise subject to

collateral attack because his counsel at trial and on appeal were constitutionally

ineffective under the Supreme Court’s test set forth in Strickland v. Washington, 466 U.S.

668 (1984). Id.

      Upon review of all the filings in this matter, the Court finds that the Petitioner has

not presented any new material facts or arguments in his objections.           Rather, the

objections reiterate the same arguments the Petitioner made in his original filings, which

were considered by the magistrate judge when he issued the R&R. Specifically, these

arguments can be found in the Petitioner’s motion to vacate under 28 U.S.C. § 2255 [ECF

No. 193] and the Petitioner’s reply to the Government’s response to the petition [ECF



                                            3
No..215]. Therefore, the Court finds that de novo review is not required because the

Petitioner has failed to make specific objections that present new facts or arguments not

already before the magistrate judge. Nevertheless, the Court will review the Petitioner’s

argument that his counsel was constitutionally ineffective below.

      A. Applicable Law

      In Strickland, the Supreme Court established a two-factor test to determine

whether counsel was constitutionally ineffective.     466 U.S. 668 (1984).      First, the

Petitioner must show that his counsel’s performance “fell below an objective standard of

reasonableness.” Id. at 688. “Judicial scrutiny of counsel’s performance must be highly

deferential,” and the reviewing court must recognize that “counsel is strongly presumed

to have rendered adequate assistance.” Id. at 689-90.

      Second, the Petitioner must show that “there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. Thus, even if the court determines that counsel acted

unreasonably, the judgment of the criminal proceeding will not be set aside unless

counsel’s performance was “prejudicial to the defense.” Id. at 692. “It is not enough for

the defendant to show that the errors had some conceivable effect on the outcome of the

proceeding.” Id. at 693.

      B. Analysis

      The Petitioner argues that he received constitutionally ineffective counsel at trial

and on appeal because: (1) his trial counsel failed to obtain discovery from the Maryland

investigation in order to adequately cross-examine a government witness; (2) his trial



                                            4
counsel failed to advise the jury about the testimony of a witness regarding coded

language about buying drugs; (3) his trial counsel failed to object to jury instructions; (4)

his appellate counsel failed to argue there was insufficient evidence to support a

conviction; (5) his appellate counsel failed to make arguments that the Petitioner favored;

and (6) his appellate counsel failed to present relevant arguments to the Fourth Circuit

sitting en banc. These issues will be addressed in turn.

              1. Failure to Obtain Discovery from Maryland Investigation

       First, the Petitioner argues that his trial counsel was ineffective under Strickland

because his counsel only received wire-tap evidence from the Maryland investigation and

did not obtain other discovery, such as “extensive notes, usual surveillance, [and]

discovery of the search and seizure of the residence.” ECF No. 218 at 1. However, as

addressed in the R&R, his counsel was provided discovery and extensively cross-

examined the Government’s witness, Officer Terry Hose.              ECF No. 216 at 11.

Furthermore, the record shows that his counsel obtained multiple concessions during

Officer Hose’s cross-examination. Accordingly, his counsel’s performance regarding

cross-examination of Officer Hose did not fall below an objective standard of

reasonableness, and the Petitioner cannot show that there is a “reasonable probability”

that the outcome would have been different had counsel obtained other forms of

discovery. See United States v. Robson, 307 F. App’x 907, 911 (6th Cir. 2009) (declining

to evaluate the petitioner’s ineffective assistance of counsel claim where the record

contained no indication of what other information could have been discovered or how it

might have altered the outcome of the case). Thus, his ineffective assistance of counsel

claim fails to satisfy either Strickland prong.



                                                  5
              2. Failure to Advise Jury Regarding “Coded Language” Testimony

       Second, the Petitioner argues that his counsel failed to advise the jury about the

testimony of a witness regarding coded language about drugs. ECF No. 198 at 6. As

discussed more fully in the R&R, the Petitioner fails to show that his counsel’s

performance regarding the “coded language” testimony was unreasonable. ECF No. 216

at 12–13.    Counsel succeeded in eliciting testimony from that witness that directly

addressed the claims the Petitioner contends that his counsel neglected to address.

Additionally, the Petitioner cannot show that there is a reasonable probability that, but for

his counsel’s alleged error, the result of the proceeding would have been different.

              3. Failure to Object to Jury Instructions

       Third, the Petitioner argues that his trial counsel failed to object to the jury

instructions, resulting in jury instructions that “had nothing to do with the elements that

needed to be prov[en] to convict Petitioner of aiding and abetting.” ECF No. 218 at 2.

Specifically, the Petitioner avers that the jury instructions failed to “require proof that [he]

knew in advance that his alleged accomplice intended to distribute the controlled

substance to another individual.” ECF No. 215 at 3.

       The Court has closely reviewed the transcript of the jury instructions and finds that

the Petitioner has failed to satisfy the two Strickland prongs to show he received

constitutionally ineffective assistance of counsel.       First, counsel made at least two

objections to the jury instructions, which shows that counsel’s performance in this regard

did not fall below an objective standard of reasonableness. Second, the Petitioner cannot

show that counsel’s failure to make a specific objection was so prejudicial that it

“essentially defaults the case to the state.” Lundgren v. Mitchell, 440 F.3d 754, 774 (6th



                                               6
Cir. 2006). Accordingly, the Court finds that the Petitioner’s third claim fails to meet the

two-prong Strickland test.

              4. Failure to Argue Insufficient Evidence for Conviction on Appeal

       Fourth, the Petitioner argues that his appellate counsel failed to “argue the proper

elements that needed to be proven to convict [the Petitioner] of aiding and abetting,”

specifically, the allegedly erroneous jury instructions. ECF No. 218 at 2–3. However,

decisions about which issues to raise on appeal rest with counsel, who is better suited to

estimate the probability of success on any given argument. Jones v. Barnes, 463 U.S.

745 (1983); see Coleman v. Mitchell, 268 F.3d 417, 430–31 (6th Cir. 2001) (holding that

counsel is not ineffective for refusing to litigate every conceivable issue). Where a

petitioner’s ineffective-counsel claim rests on counsel’s failure to raise a particular issue,

the petitioner must demonstrate that the issue not presented “was clearly stronger than

issues that counsel did present.” Carver v. Straub, 349 F.3d 340, 348 (6th Cir. 2003).

Here, the Petitioner has failed to show that arguing that the district court failed to prove

the proper elements to convict him of aiding and abetting was stronger than the

arguments appellate counsel made, as discussed above.

              5. Failure to Make Arguments Favored by Petitioner

       Fifth, the Petitioner argues that his appellate counsel failed to use “case law[]” and

instead “just made bare-bone argument[s].” ECF No. 218 at 3. He alleges that his

counsel should have made stronger arguments on appeal. Id. However, the arguments

the Petitioner alleges that his appellate counsel failed to make were explicitly considered

and rejected by the Fourth Circuit, which affirmed the judgment in the district court. ECF

No. 181. Moreover, as the R&R states, failure to raise a particular argument does not



                                              7
inherently constitute ineffective counsel: “The process of winnowing out weaker

arguments on appeal and focusing on those more likely to prevail, far from being evidence

of incompetence, is the hallmark of effective appellate advocacy.” Smith v. Murray, 477

U.S. 527, 536 (1986). Here, the Petitioner has failed to show that there was a reasonable

probability that but for appellate counsel’s alleged error in choosing which arguments to

make on appeal, the result of the proceeding would have been different.

              6. Failure to Present Relevant Arguments

       Finally, the Petitioner argues that his appellate counsel failed to address that the

Fourth Circuit’s decision “conflicts with a decision of the United States Courts of Appeals”

and that “a material factual or legal matter was overlooked and the case involved more

questions of exceptional importance.” ECF No. 218 at 3. This objection merely restates

the Petitioner’s argument in his reply to the Government’s opposition, which the

magistrate judge considered. See ECF Nos. 215 & 216. As discussed more fully in the

R&R, the Petitioner does not show how his counsel’s performance in this regard was

unreasonable. Furthermore, even if the Petitioner could show that counsel should have

objected, the Petitioner does not show that the outcome would have been different.

                                    III. CONCLUSION

       Accordingly, upon careful review of the R&R and the Petitioner’s objections, it is

the opinion of this Court that Magistrate Judge Trumble=s Report and Recommendation

[ECF No. 216 in 3:15-CR-18-1; ECF No. 5 in 3:18-CV-47] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein. The Petitioner’s Motion

to Vacate [ECF No. 193 in 3:15-CR-18-1; ECF No. 1 in 3:18-CV-47] is DENIED and




                                             8
DISMISSED WITH PREJUDICE. The Petitioner’s Motion to Bar Government’s Response

[ECF No. 212 in 3:15-CR-18-1] is TERMINATED AS MOOT.

       As a final matter, upon an independent review of the record, this Court hereby

DENIES the Petitioner a Certificate of Appealability, finding that he has failed to make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Petitioner by certified mail, return

receipt requested, at his last known address as reflected on the docket sheet.



       DATED: June 30, 2021




                                             9
